DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/16/2021 has been entered.  Claims 1-15 and 21-25 remain pending in the present application.
Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “section at least two points” is grammatically incorrect.  The Examiner understands that the Applicant was attempting to remove the repeated word “at” by this amendment but the limitation as currently written is grammatically incorrect.  It is suggested that the Applicant amend the limitation to read “section at multiple points” or something equivalent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-15, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snediker US 2006/0175466 (hereinafter Snediker).
As an initial note, the Examiner wishes to point out that Applicant’s elected claims are directed towards a tie-down attachment. Applicant’s claims do 

    PNG
    media_image1.png
    580
    817
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    636
    784
    media_image2.png
    Greyscale

Re. Cl. 1, Snediker discloses: A tie-down (112, Fig. 1) for attachment to an aft tail section of an aircraft (see 102, Fig. 1) for inhibiting damage to the aircraft when the aft tail section slides across the ground (see Fig. 1, when folded inwards towards 104 the member 112 would inhibit damage to 102/104 since it would lie between the aircraft and the ground), the aft tail section having a curved shape (see Fig. 1-2, the entire aircraft is curved), the tie-down comprising: a mount member (224, Fig. 2) being configured to attach to the aft tail section at locations of two different bulkheads (see Fig. 2, the mount member is configured to attach to two aircraft that are sized to match 224), the mount member having a body (see annotated figure 2), a forward wing (see annotated figure 2), and an aft wing (see annotated figure 2), the forward wing and the aft wing extending from the body (see annotated figure 2, laterally away from the mount), the aft wing being curved to match the curved shape of the aft tail section (see Fig. 2); and a projection member (222 and 220, Fig. 2) supported by the mount member and extending in a generally downward direction from the mount member so as to provide a contact surface with the ground that is lower than (see Fig. 2 and 4a, by pivoting away from the mount 224, the projection member provide a contact surface, shown in annotated figure 1, which would contact a ground surface lower than the aft tail portion of the plane).
Re. Cl. 2, Snediker discloses: the contact surface is a lower edge of the projection member (see annotated figure 1).
Re. Cl. 3, Snediker discloses: the mount member is sized and shaped to substantially cover at least a lower portion of the aft tail section (see Fig. 2, the mount member is sized and shaped to cover a portion of the aft tail section as shown).
Re. Cl. 4, Snediker discloses: the lower portion of the aft tail section extends between two bulkheads of the aircraft (see Fig. 2, the tie down is capable of being used with the intended aircraft structure).
Re. Cl. 5, Snediker discloses: the mount member has a sufficient length to attach to the aircraft at locations of two bulkheads (see Fig. 1-2, the mount member has sufficient length to attach to 102/104 at two locations).
Re. Cl. 6, Snediker discloses: the two bulkheads are most rearward of the aircraft (the combined device is capable of being used with the claimed particular aircraft).
Re. Cl. 7, Snediker discloses: the two bulkheads include a forward bulkhead and an aft bulkhead (the combined device is capable of being used with the claimed particular aircraft).
Re. Cl. 8, Snediker discloses: at least a portion of the mount member is sized and shaped to cradle the aft bulkhead (see Fig. 1-2, by having 224 match the size and shape of 102/104 as shown, the mount member is sized and shaped to cradle or secure to a surface of the aft bulkhead as claimed in the claimed intended use)..
Re. Cl. 9, Snediker discloses: at least a portion of the mount member is sized and shaped to cradle the forward bulkhead (see Fig. 1-2, by having 224 match the size and shape of 102/104 as shown, the mount member is sized and shaped to cradle or secure to a surface of the aft bulkhead as claimed in the claimed intended use).
Re. Cl. 10, Snediker discloses: the tie-down is sized and shaped to reinforce and strengthen the aft bulkhead (see Fig. 1-2, by having the member 224 secured to the surface 104/102, the surface which it secures to is reinforced and strengthened by the added material).
Re. Cl. 11, Snediker discloses: the mount member is configured to attach to the aft tail section at least two points (see Fig. 2, member 224 is attached to the aft tail section at two points located on 224).
Re. Cl. 12, Snediker discloses: the contact surface is formed by one or more planar surfaces (see annotated figure 1).
Re. Cl. 14, Snediker discloses: the tie-down is sized and shaped to prevent the aft tail section from contacting the ground (see Fig. 1, when folded outward, the device would be propped up having the tail spaced from the ground).
Re. Cl. 15, Snediker discloses: the tie-down contacts but does not dig into the ground when installed on the aircraft (see Fig. 1-2, the tie down is capable of contacting the ground, and is capable of not digging into the ground depending on the material of the ground).
Re. Cl. 21, Snediker discloses: A tie-down (112, Fig. 1) for attachment to an aft tail section of an aircraft for inhibiting damage to the aircraft when the aft tail section slides across the ground (see Fig. 1, when folded inwards towards 104 the member 112 would inhibit damage to 102/104 since it would lie between the aircraft and the ground), the aft tail section having a curved shape (see 104, Fig. 1), the tie-down comprising: -3-Application No.: 16/162,314Filing Date:October 16, 2018a mount member (224, Fig. 2) including a body, the body having a forward wing extending from the body and an aft wing extending from the body (see annotated figure 2), the forward wing is attachable to a forward bulkhead of the aft tail section and the aft wing is attachable  to a bulkhead of the aft tail section that is located aft of the forward bulkhead (see Fig. 1-2, the mount 224 is capable of being used in the claimed intended use in the same manner as attaching to 104), the aft wing being curved to match the curved shape of the aft tail section (see annotated figure 2); and a projection member (see annotated figure 2, 222 and 220 Fig. 2) supported by the mount member and extending in a generally downward direction from the mount member so as to provide a contact surface with the ground that is lower than the aft tail section (see Fig. 2 and 4a, by pivoting away from the mount 224, the projection member provide a contact surface, shown in annotated figure 1, which would contact a ground surface lower than the aft tail portion of the plane)..
Re. Cl. 23, Snediker discloses: one or more fasteners for attaching each of the forward wing and the aft wing to the aircraft (see Fig. 2, the mount 224 is attached to the plane 104, and therefore inherently has one or more fasteners which attach the forward and aft wings to aircraft 104). 
Re. Cl. 24, Snediker discloses: the mount member and the projection member are manufactured as a unitary structure (see annotated figure 2, the mount member 224 and the portion of projection member identified is a unitary structure).
Re. Cl. 25, Snediker discloses: A tie-down (112, Fig. 1) for attachment to an aft tail section of an aircraft for inhibiting damage to the aircraft when the aft tail section slides across the ground, (see Fig. 1, when folded inwards towards 104 the member 112 would inhibit damage to 102/104 since it would lie between the aircraft and the ground) the aft tail section having a curved shape (see 104, Fig. 1-2), the tie-down comprising: a mount member (224, Fig. 2) including a body, the body having a forward wing extending from the body and an aft wing extending from the body (see annotated figure 2), the forward wing being attachable to a forward bulkhead of the aft tail section of the aircraft and the aft wing being attachable to a bulkhead of the aft tail section of the aircraft that is located aft of the forward bulkhead (see Fig. 2, the mount 224 is capable of securing to an aircraft in the claimed intended use), the aft wing being curved to match the curved shape of the aft tail section (see annotated figure 2); and a projection member (222 and 220, Fig. 2) supported by the mount member and extending in a generally downward direction from the mount member so as to provide a contact surface with the ground that is lower than the aft tail section (see Fig. 2 and 4a, by pivoting away from the mount 224, the projection member provide a contact surface, shown in annotated figure 1, which would contact a ground surface lower than the aft tail portion of the plane).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Snediker in view of Babich US 3685771 (hereinafter Babich).
Re. Cls. 13 and 22, Snediker does not disclose the tie- down is manufactured from aluminum.  Babich discloses a tie-down (32 and 50, Fig. 1 and 14) for attachment to an aft tail section of an aircraft for inhibiting damage to the aircraft when the aircraft is on the ground (see Fig. 1) which is manufactured form aluminum (Col. 12, Lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Snediker device to be made out of aluminum as disclosed by Babich since Babich states that such a material is light-weight that can be easily handled for installation and operational purposes (Col. 12, Lines 52-55).
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, amended claim 1 is presented to applicant for consideration: 
A tie-down for attachment to an aft tail section of an aircraft for inhibiting damage to the aircraft when the aft tail section slides across the ground, the aft tail section having a curved shape, the tie-down comprising: a mount member being configured to attach to the aft tail section at locations of two different bulkheads, the mount member having a body, a forward wing, and an aft wing, the projection member includes a front oblique surface extending from the forward wing to the contact surface and a rear oblique surface extending from behind the aft wing to the contact surface.
Note: The Examiner is presenting an annotated copy of Applicant’s figure 9c which illustrates that oblique surfaces being referred to in the proposed claim amendment.  If the Applicant decides to accept the Examiner’s suggestion, it is suggested that the Applicant amend the figures to show these oblique surface and amends the specification to similarly correspond to the proposed claim amendments. The Examiner further notes that the other independent claims can be amended in the same manner and be allowable also.

    PNG
    media_image3.png
    330
    657
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632